USCA4 Appeal: 21-1880     Doc: 18         Filed: 08/09/2022    Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-1880


        JACQUELINE R. HUMPHRIES,

                            Plaintiff - Appellant,

                     v.

        PRINCE GEORGES COUNTY, MARYLAND, Department of Social Services &
        Foster Care Services; GLORIA BROWN, DSS Director; MARSHALL CUPE,
        Bureau Chief for Foster Care; DARQUITA FLETCHER, Bureau Chief; STEPHEN
        LIGGETT-CREEL, DSS; CARMEN PHELPS, DSS Supervisor; DANIELLE
        CLARKE, CPS Investigator; VALERIE HEATH, CPS Investigator; ALYSON
        BECKER, Forensic Specialist; ALEXIS BOOKER, DSS Supervisor; ROBIN
        ADAMS, DSS Supervisor; THOMAS WEIMER, DSS Supervisor; RUBY
        NELSON, CAC Director; ANGELA ALSOBROOKS, County Executive; KAREN
        L. SMITH, Esq., Prince George’s County Law Offices; RHONDA L. WEAVER,
        Esq., PG County Attorney; KENDAL WYLIE OUGH, Psy.D, Morgan Holdings
        Group, LLC; DR. MONICA GOLDSON, CEO Prince George’s County Board of
        Education; LYNETTE WALKER, Principal, Bradbury Heights Elementary School;
        MONICA CAMPBELL, Owner, SKC Early Education Centers; SHEILA W. LONG,
        Esq., PG County; PAMELA C. ORTIZ, Director, Prince George’s County Circuit
        Court; CORLIS ESTREP, Admin Asst. (Individual Capacity); DOMINIQUE
        DAVIS; RONALD F. DAVIS; JERRY MILNER, Associate Commissioner; TINA
        NAUGLER, Regional Program Manager; SANDRA BARNES, DHS Attorney,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        George Jarrod Hazel, District Judge. (8:20-cv-02819-GJH)


        Submitted: June 28, 2022                                       Decided: August 9, 2022
USCA4 Appeal: 21-1880      Doc: 18         Filed: 08/09/2022    Pg: 2 of 3




        Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Remanded by unpublished per curiam opinion.


        Jacqueline R. Humphries, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                     2
USCA4 Appeal: 21-1880      Doc: 18          Filed: 08/09/2022     Pg: 3 of 3




        PER CURIAM:

               Jacqueline Humphries seeks to appeal the district court’s order dismissing without

        prejudice her amended civil complaint. In civil cases, parties have 30 days after the entry

        of the district court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A),

        unless the district court extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

        the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal

        in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on June 9, 2021. Humphries filed her notice of

        appeal more than two months later, on August 11, 2021. However, in her notice of appeal,

        Humphries asserted that she did not receive notice of the court’s order until “days” before

        filing her notice. Based on this claim, we construe Humphries’ notice of appeal as a Rule

        4(a)(6) motion to reopen the appeal period, and we remand to the district court for the

        limited purpose of determining whether reopening the appeal period is warranted. The

        record, as supplemented, will then be returned to this court for further consideration.

                                                                                       REMANDED




                                                      3